Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Siepmann on 03/17/2022.

The application has been amended as follows: 
Cancel claims 36 and 40.
	Add the following new claims 54-57:

54. A method of nucleotide polymerization, which comprises:
(i) providing a reaction mixture comprising: 
the DNA polymerase according to claim 27, 
a template nucleic acid molecule, 
an oligonucleotide primer which is capable of annealing to a portion of the template nucleic acid molecule, and 
one or more species of nucleotide; and
(ii) incubating said reaction mixture under conditions whereby the oligonucleotide primer anneals to the template nucleic acid molecule and said DNA polymerase extends said oligonucleotide primer by polymerizing one or more nucleotides.

55. The method of claim 54, wherein said method is performed at a constant temperature.

56. The method of claim 55, wherein said constant temperature is from 0 oC to 42 oC.

57. The method of claim 55, wherein said constant temperature is from 10 oC to 25 oC. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The specification, Table 1, reports a 310% increase for the D422A substitution of DNA polymerase having SEQ ID NO: 2 compared to the wild-type SEQ ID NO: 2 enzyme.
The closes prior art of record is Vander Horn et al. (U.S. 2015/0094211 A1) and a related disclosure in Vander Horn et al. (U.S. 2013/0040365 A1).  Vander Horn et al. demonstrate substitution of a Bacillus stearothermophilus DNA polymerase having SEQ ID NO: 2 of Vander Horn et al. (SEQ ID NO: 11 of the specification) at residue D423 that corresponds to residue D422 as recited.  Vander Horn et al. do not directly demonstrate or suggest a D422A substitution.  Further, the Bacillus stearothermophilus DNA polymerase has less than 70% identity with recited SEQ ID NO: 2.  While Vander Horn et al. affirmatively state substation of D423 of the Bacillus stearothermophilus DNA polymerase, and related DNA polymerases, is associated with lower systematic error, Vander Horn et al. do not have a specific demonstration of such substitution contribution to lower error outside the specific substitution D423K (see Example 29, SEQ ID NO: 35 of U.S. 2015/0094211 A1.
In review of the prior art teachings above, it is the Examiner’s determination that there is insufficient motivation at the time of filing to make the specific substitution D422A in recited SEQ ID NO: 2 having less than 70% identity to the Bacillus stearothermophilus DNA polymerase taught by Vander Horn et al.  Further, as noted above, the specification in Table 1 shows a strong technical effect for the specific substitution D422A as recited.
It is noted that the previous obviousness-type double patenting rejections are also overcome for the reasons set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652